In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On January 23, 2001, the Bureau of Alcohol, Tobacco and Firearms and the Federal Bureau of Investigation, respondents in this case, filed a Notice of Filing of Removal to the United States District Court for the Northern District of Ohio, Eastern Division. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that proceedings in this case be stayed pending further order of this court.